19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                  Pg 1 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                  Pg 2 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                  Pg 3 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                  Pg 4 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                  Pg 5 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                  Pg 6 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                  Pg 7 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                  Pg 8 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                  Pg 9 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                 Pg 10 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                 Pg 11 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                 Pg 12 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                 Pg 13 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                 Pg 14 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                 Pg 15 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                 Pg 16 of 17
19-12834-smb   Doc 28-6   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 6
                                 Pg 17 of 17
